Name: 95/109/EC: Commission Decision of 29 March 1995 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for certain parts of the territory of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  tariff policy
 Date Published: 1995-04-07

 Avis juridique important|31995D010995/109/EC: Commission Decision of 29 March 1995 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for certain parts of the territory of the Community Official Journal L 079 , 07/04/1995 P. 0032 - 0033COMMISSION DECISION of 29 March 1995 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for certain parts of the territory of the Community (Text with EEA relevance) (95/109/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas Austria is undertaking an eradication programme for infectious bovine rhinotracheitis; whereas this programme has been approved by Commission Decision 95/62/EC (2); Whereas Sweden is undertaking an eradication programme for infectious bovine rhinotracheitis; whereas this programme has been approved by Commission Decision 95/71/EC (3); Whereas it is appropriate to propose certain additional guarantees to secure the progress already made and to ensure that the programmes are successfully concluded; Whereas the authorities of Austria and of Sweden control the national movement of bovines for breeding and production with rules at least equivalent to those set out in this Decision; Whereas those additional guarantees must not be required of Member States or regions of Member States regarded as being free from infectious bovine rhinotracheitis under Decision 93/42/EEC (4), because bovines from those areas present a minimal risk of spreading the disease; Whereas all the regions of Austria and Sweden are subject to the same provisions as regards the movement of bovine animals; whereas in those circumstances no additional guarantees for trade between those regions should be laid down; Whereas the guarantees envisaged in this Decision may also be granted to other parts of the territory of the Community which are in the same position as Austria and Sweden; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Bovine animals intended for breeding or production coming from other Member States, or regions thereof, and destined for areas listed in the Annex must fulfil the following conditions: 1. According to official information, no clinical or pathological evidence of infectious bovine rhinotracheitis may have been recorded in the herd of origin for the past 12 months. 2. The bovines must have been isolated in accommodation approved by the competent authority for the 30 days immediately prior to movement. 3. The bovines must have been subjected to serological screening for infectious bovine rhinotracheitis on sera taken at least 21 days after entry into isolation, with negative results. All animals in isolation must also have shown negative results to the test. Article 2 The health certificate set out as Model 1 of Annex F to Directive 64/432/EEC must be supplemented by the following remark for bovines from other Member States or regions thereof destined for the Member States or regions listed in the Annex: 'bovines in accordance with Commission Decision 95/109/EC`. Article 3 The conditions under Articles 1 and 2 shall not apply to bovine animals intended for breeding or production coming from regions listed in the Annex to Decision 93/42/EEC. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Austria: All regions. Sweden: All regions.